503 F.2d 1379
CONTINENTAL INSURANCE COMPANIES, Plaintiff-Appellant,v.BAYLESS AND ROBERTS, INC., an Alaska corporation, and WillyLou Warbelow, Administratrix of the estate ofMarvin Warbelow, Defendants-Appellees.
No. 74-1400.
United States Court of Appeals, Ninth Circuit.
Sept. 3, 1974.

Sanford M. Gibbs, Hagans, Smith & Brown, Anchorage, Alaska, for plaintiff-appellant.
Matthews, Dunn & Baily, Anchorage, Alaska, for defendants-appellees.
Before BROWNING, ELY and GOODWIN, Circuit Judges.

ORDER

1
Upon an examination of the record, we conclude that in determining that appellant's action for declaratory judgment should be dismissed in view of the pendency of the state court suit, the district court considered the relevant factors and reached a reasonable conclusion.  See 366 F. Supp. 287 (D.Alaska 1973).


2
Affirmed.